EXHIBIT 10 (g)

 

COMPUTER TASK GROUP, INCORPORATED

 

COMPENSATION ARRANGEMENTS FOR THE NAMED EXECUTIVE OFFICERS

 

Set forth below is a summary of the annual and incentive compensation paid by
Computer Task Group, Incorporated (the Company) to its named executive officers
(defined in Regulation S-K Item 402(a)(3)) in their current positions as of the
date of the filing of the Company's Annual Report on Form 10-K for the year
ended December 31, 2016. All of the Company's executive officers are at-will
employees whose compensation and employment status may be changed at any time at
the discretion of the Company's Board of Directors, subject only to the terms of
employment agreements, as applicable, between the Company and these executive
officers.

 

Effective January 1, 2017, the named executive officers are scheduled to receive
the following annual base salaries in their current positions:

 

 

 

Current Annual

Salary

Arthur W. Crumlish

President and Chief Executive Officer

 

$

410,000

Brendan M. Harrington

Senior Vice President, Chief Financial Officer

 

$

314,000

Filip J.L. Gyde (1)

Senior Vice President, General Manager, Europe

 

$

293,425

Peter P. Radetich

Senior Vice President, General Counsel

 

$

283,000

 

Executive officers are also eligible to receive incentive compensation each year
primarily based upon the achievement of certain targets. These targets may
include specific levels of revenue growth, gross profit, or operating income.
Total incentive bonuses were awarded to the named executives for 2016 as
follows:

 

 

 

2016 Bonus

Arthur W. Crumlish

 

$

124,963

Brendan M. Harrington

 

$

32,962

Filip J.L. Gyde

 

$

120,916

Peter P. Radetich

 

$

21,977

 

(1)Mr. Gyde is paid in Euros. This amount represents his base pay of 279,043
Euros translated into U.S. January 1, 2017 exchange rate.

 